Exhibit 10.9

 

NRC GROUP HOLDINGS CORP.
2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

1. Purpose. The purpose of this Plan is to attract and retain non-employee
Directors, officers and other employees of the Company and its Subsidiaries, and
certain other service providers to the Company and its Subsidiaries, and to
provide to such persons incentives and rewards for service and/or performance.

 

2. Definitions. As used in this Plan:

 

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

 

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

 

(e) “Cause” means, unless otherwise defined in the applicable Evidence of Award
or the Participant’s employment agreement, (i) the indictment (or other criminal
charge against the Participant) for a felony or any crime involving moral
turpitude, or the Participant’s commission of fraud, breach of fiduciary duty,
theft, embezzlement or crime against the Company or any of its Subsidiaries or
affiliates or any of their customers, (ii) conduct by the Participant that
brings the Company or any of its Subsidiaries or affiliates into public disgrace
or disrepute, (iii) the Participant’s gross negligence or willful misconduct
with respect to the Company or any of its Subsidiaries or affiliates or in the
performance of Participant’s duties and services required for Participant’s
position with the Company or any of its subsidiaries or affiliates, which, if
curable, is not cured within ten days after written notice thereof to
Participant, (iv) the Participant’s insubordination to, or failure to follow,
the lawful directions of the person to whom such person directly reports, which,
if curable, is not cured within ten days after written notice thereof to the
Participant, (v) the Participant’s material violation of any restrictive
covenant agreement with the Company or any of its Subsidiaries or affiliates,
(vi) the Participant’s breach of any material agreement with the Company or any
of its Subsidiaries or affiliates or any material employment policy of the
Company or any of its Subsidiaries or affiliates which, if curable, is not cured
within ten days after written notice thereof to the Participant (including,
without limitation, the Company’s code of ethics and insider trading policy), or
(vii) the abuse of any controlled substance or of alcohol or any other
non-controlled substance which the Company determines renders the Participant
unfit to serve in the Participant’s capacity as an employee or service provider
of the Company or any of its Subsidiaries or affiliates.

 

(f) “Change in Control” has the meaning set forth in Section 12 of this Plan.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 





 

 

(h) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan, and to the extent of
any delegation by the Committee to a subcommittee pursuant to Section 10 of this
Plan, such subcommittee, in each case, consisting of two or more members of the
Board, each of whom is intended to be (i) a “Non-Employee Director” within the
meaning of Rule 16b-3 under the Exchange Act and (ii) “independent” within the
meaning of the rules of the NYSE or, if the Common Stock is not listed on the
NYSE, within the meaning of the rules of the principal stock exchange on which
the Common Stock is then traded.

 

(i) “Common Stock” means the common stock, par value $0.01 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.

 

(j) “Company” means NRC Group Holdings Corp., a Delaware corporation, and its
successors.

 

(k) “Date of Grant” means the date provided for by the Committee on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units, Cash Incentive Awards, or other awards contemplated by Section 9 of this
Plan, or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 9 of this Plan, will become effective (which date
will not be earlier than the date on which the Committee takes action with
respect thereto).

 

(l) “Director” means a member of the Board.

 

(m) “Disability” means, unless otherwise defined in the applicable Evidence of
Award or the Participant’s employment agreement, (i) the Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or, if applicable,
any Subsidiary.

 

(n) “Effective Date” means the date this Plan is approved by the Stockholders.

 

(o) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under this Plan. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 



2

 

 

(q) “Incentive Stock Option” means an Option Right that is intended to qualify
as an “incentive stock option” under Section 422 of the Code or any successor
provision.

 

(r) “Management Objectives” means the performance objective or objectives
established pursuant to this Plan, which shall be satisfied or met (i) as a
condition to the grant or exercisability of all or a portion of an award or (ii)
as a condition to the vesting of the holder’s interest in the shares of Common
Stock subject to an award or of payment with respect to an award, which
objectives shall include, but not be limited to, the following performance
objectives measured on a Company, Subsidiary, business, operating unit or
individual basis: cash flow; free cash flow; operating cash flow; earnings;
market share; economic value added; achievement of annual operating budget;
profits; profit contribution margins; profits before taxes; profits after taxes;
operating profit; return on assets; return on investment; return on equity;
return on invested capital; gross sales; net sales; sales volume; stock price;
total stockholder return; dividend ratio; price-to-earnings ratio; expense
targets; operating efficiency; customer satisfaction metrics; working capital
targets; the achievement of certain target levels of innovation and/or
development of products; measures related to acquisitions or divestitures or the
formation or dissolution of joint ventures; corporate bond rating by credit
agencies; debt to equity or leverage ratios; or other performance measures
determined by the Committee. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the acceptable levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

 

(s) “Market Value per Share” shall be based on the opening, closing, actual,
high, low, or average selling prices of a Share reported on the NYSE
or such other established stock exchange on which the Shares are principally
traded on the applicable date, the preceding trading day, the next succeeding
trading day, or an average of trading days, as determined by the Committee in
its discretion. Unless the Committee determines otherwise, Fair Market Value
shall be deemed to be equal to the reported closing price of a Share on the date
as of which such value is being determined or, if there shall be no reported
transactions for such date, on the preceding date for which transactions were
reported; provided, however, that if the Shares are not publicly traded at the
time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate and in accordance with Section 409A of the Code.

 

(t) “NYSE” means the New York Stock Exchange.

 

(u) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

 

(v) “Option Price” means the purchase price payable on exercise of an Option
Right.

 

(w) “Option Right” means the right to purchase shares of Common Stock upon
exercise of an award granted pursuant to Section 4 of this Plan.

 



3

 

 

(x) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) a non-employee Director,
(ii) an officer or other employee of the Company or any Subsidiary, including a
person who has agreed to commence serving in such capacity within 90 days of the
Date of Grant, or (iii) a service provider, including a consultant, who provides
services to the Company or any Subsidiary that are equivalent to those typically
provided by an employee (provided that such person satisfies the Form S-8
definition of an “employee”).

 

(y) “Performance Period” means any period designated by the Committee during
which (i) the Management Objectives applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

 

(z) “Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.

 

(aa) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

 

(bb) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(cc) “Plan” means this NRC Group Holding Corp. 2018 Equity and Incentive
Compensation Plan, as amended or amended and restated from time to time.

 

(dd) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.

 

(ee) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive shares of Common Stock (or, to the extent specified
in the Evidence of Award, cash or a combination thereof) at the end of the
applicable Restriction Period.

 

(ff) “Restriction Period” means any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Evidence of Award, or (ii) the
conditions to vesting applicable to an award shall remain in effect.

 

(gg) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.

 

(hh) “Stockholder” means an individual or entity that owns one or more shares of
Common Stock.

 



4

 

 

(ii) “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which the Company at the time owns or controls, directly or
indirectly, more than 50% of the total combined Voting Power represented by all
classes of stock issued by such corporation.

 

(jj) “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.

 

3. Shares Available Under this Plan.

 

(a) Maximum Shares Available Under this Plan.

 

(i)Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of shares of
Common Stock available under this Plan for awards will not exceed in the
aggregate 3,000,000 shares of Common Stock. Such shares may be shares of
original issuance or treasury shares or a combination of the foregoing.

 

(ii)The aggregate number of shares of Common Stock available under Section
3(a)(i) of this Plan will be reduced by one share of Common Stock for every one
share of Common Stock subject to an award granted under this Plan.

 

(b) Share Counting Rules.

 

(i)Except as provided in Section 22 of this Plan, if any award granted under
this Plan is cancelled or forfeited, expires, is settled for cash (in whole or
in part), or is unearned (in whole or in part), the shares of Common Stock
subject to such award will, to the extent of such cancellation, forfeiture,
expiration, cash settlement, or unearned amount, again be available under
Section 3(a)(i) above.

 

(ii)Notwithstanding anything to the contrary contained in this Plan: (A) shares
of Common Stock withheld by the Company, tendered or otherwise used in payment
of the Option Price of an Option Right will not be added (or added back, as
applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan; (B) shares of Common Stock withheld by the
Company, tendered or otherwise used to satisfy tax withholding will not be added
(or added back, as applicable) to the aggregate number of shares of Common Stock
available under Section 3(a)(i) of this Plan; (C) shares of Common Stock subject
to an Appreciation Right that are not actually issued in connection with the
settlement of such Appreciation Right on the exercise thereof will not be added
back to the aggregate number of shares of Common Stock available under Section
3(a)(i) of this Plan; and (D) shares of Common Stock reacquired by the Company
on the open market or otherwise using cash proceeds from the exercise of Option
Rights will not be added (or added back, as applicable) to the aggregate number
of shares of Common Stock available under Section 3(a)(i) of this Plan.

 



5

 

 

(iii)If, under this Plan, a Participant has elected to give up the right to
receive compensation in exchange for shares of Common Stock based on fair market
value, such shares of Common Stock will not count against the aggregate limit
under Section 3(a)(i) of this Plan to the extent permitted by applicable laws
and regulations.

 

(c) Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 3,000,000 shares of Common Stock.

 

(d) Non-Employee Director Compensation Limit. Notwithstanding anything to the
contrary contained in this Section 3 or elsewhere in this Plan, and subject to
adjustment as provided in Section 11 of this Plan, in no event will any
non-employee Director in any calendar year be granted compensation for such
service having an aggregate maximum value (measured at the Date of Grant as
applicable, and calculating the value of any awards based on the grant date fair
value for financial reporting purposes) in excess of $600,000.

 

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

 

(a) Each grant will specify the number of shares of Common Stock to which it
pertains.

 

(b) Each grant will specify an Option Price per share of Common Stock, which
Option Price (except with respect to awards under Section 22 of this Plan) may
not be less than the Market Value per Share on the Date of Grant.

 

(c) Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) subject to any conditions or
limitations established by the Committee, by the withholding of shares of Common
Stock otherwise issuable upon exercise of an Option Right pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares of
Common Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee.

 



6

 

 

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates.

 

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

 

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary, if any, that is necessary before
any Option Rights or installments thereof will become exercisable. Option Rights
may provide for continued vesting or the earlier exercise of such Option Rights,
including in the event of the retirement, death or disability of a Participant
or in the event of a Change in Control.

 

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

 

(h) Option Rights granted under this Plan may be (i) options, including
Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) options that are not intended to so qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code. Each Option Right, or portion thereof, that is not an Incentive Stock
Option, shall be a nonstatutory Option Right.

 

(i) No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.

 

(j) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

 

(k) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

 

5. Appreciation Rights.

 

(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.

 



7

 

 

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(i)Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, shares of Common Stock or any
combination thereof.

 

(ii)Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum amount specified by the Committee on the Date of
Grant.

 

(iii)Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

(iv)Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will become exercisable.
Appreciation Rights may provide for continued vesting or the earlier exercise of
such Appreciation Rights, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control.

 

(v)Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights.

 

(vi)Appreciation Rights granted under this Plan may not provide for any
dividends or dividend equivalents thereon.

 

(vii)Successive grants of Appreciation Rights may be made to the same
Participant regardless of whether any Appreciation Rights previously granted to
the Participant remain unexercised.

 

(viii)Each grant of Appreciation Rights will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.

 

(c) Also, regarding Appreciation Rights:

 

(i)Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant.

 

(ii)No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.

 



8

 

 

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter described.

 

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

 

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan.

 

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).

 

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.

 

(f) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier termination of
restrictions on such Restricted Stock, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.

 

(g) Any such grant or sale of Restricted Stock will require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock will be deferred until, and paid contingent
upon, the vesting of such Restricted Stock.

 



9

 

 

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.

 

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

 

(a) Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash, or a combination thereof, to the
Participant in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of Management Objectives) during the Restriction Period as the Committee may
specify.

 

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

 

(c) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock Units may provide for continued vesting or the earlier lapse or other
modification of the Restriction Period, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control.

 

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the shares of Common Stock deliverable upon payment of the Restricted Stock
Units and will have no right to vote them, but the Committee may, at or after
the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on a deferred and contingent basis, either in cash or in
additional shares of Common Stock; provided, however, that dividend equivalents
or other distributions on shares of Common Stock underlying Restricted Stock
Units will be deferred until and paid contingent upon the vesting of such
Restricted Stock Units.

 

(e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in shares of Common Stock or cash, or a combination thereof.

 

(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award. Each Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve.

 



10

 

 

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.

 

(b) The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee, which may be subject to continued vesting or
earlier lapse or other modification, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.

 

(c) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives which, if achieved, will result in
payment or early payment of the award, and each grant may specify in respect of
such specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

 

(d) Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned. Each grant
will specify whether the amount payable with respect thereto shall be paid by
the Company in cash, in shares of Common Stock, in Restricted Stock or
Restricted Stock Units or in any combination thereof.

 

(e) Any grant of a Cash Incentive Award, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock,
Restricted Stock or Restricted Stock Units payable with respect thereto may not
exceed a maximum amount specified by the Committee on the Date of Grant.

 

(f) The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional shares of Common Stock, subject in all cases to
deferral and payment on a contingent basis based on the Participant’s earning of
the Performance Shares or Performance Units, as applicable, with respect to
which such dividend equivalents are paid.

 

(g) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

 



11

 

 

9. Other Awards.

 

(a) Subject to applicable law and the applicable limits set forth in Section 3
of this Plan, the Committee may authorize the grant to any Participant of shares
of Common Stock or such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, shares of Common Stock or factors that may influence the value of such
shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Common
Stock, purchase rights for shares of Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the shares of
Common Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Committee
will determine the terms and conditions of such awards. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 will be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, shares of
Common Stock, other awards, notes or other property, as the Committee
determines.

 

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.

 

(c) The Committee may authorize the grant of shares of Common Stock as a bonus,
or may authorize the grant of other awards in lieu of obligations of the Company
or a Subsidiary to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, subject to such terms as will be
determined by the Committee in a manner that complies with Section 409A of the
Code.

 

(d) The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional shares of Common
Stock; provided, however, that dividend equivalents or other distributions on
shares of Common Stock underlying awards granted under this Section 9 will be
deferred until and paid contingent upon the earning of such awards.

 

(e) Notwithstanding anything to the contrary contained in this Plan, awards
under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including in the event of
the retirement, death or disability of a Participant or in the event of a Change
in Control.

 

10. Administration of this Plan.

 

(a) This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

 



12

 

 

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any Evidence of Award (or related documents) and any
determination by the Committee pursuant to any provision of this Plan or of any
such agreement, notification or document will be final and conclusive. No member
of the Committee shall be liable for any such action or determination made in
good faith. In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any Plan section or
other provision of this Plan is intended or may be deemed to constitute a
limitation on the authority of the Committee.

 

(c) The Committee may delegate some or all of its power and authority hereunder
to the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to a member of the Board, the Chief Executive Officer or other executive officer
of the Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.

 

11. Adjustments. The Committee shall make or provide for such adjustments in the
number of and kind of shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units granted hereunder and, if applicable,
in the number of and kind of shares of Common Stock covered by other awards
granted pursuant to Section 9 of this Plan, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, respectively, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any extraordinary cash dividend, stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in good faith, may determine to be equitable in
the circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its discretion elect to cancel such Option Right or Appreciation Right without
any payment to the person holding such Option Right or Appreciation Right. The
Committee shall also make or provide for such adjustments in the number of
shares of Common Stock specified in Section 3 of this Plan as the Committee in
its sole discretion, exercised in good faith, determines is appropriate to
reflect any transaction or event described in this Section 11; provided,
however, that any such adjustment to the number specified in Section 3(c) of
this Plan will be made only if and to the extent that such adjustment would not
cause any Option Right intended to qualify as an Incentive Stock Option to fail
to so qualify.

 



13

 

 

12. Change in Control. For purposes of this Plan, a “Change in Control” will be
deemed to have occurred upon the occurrence (after the Effective Date) of any of
the following events:

 

(a) the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (i) the
then-outstanding shares of Common Stock; or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors or managers, as applicable (“Voting Shares”);
provided, however, that for purposes of this Section 12(a), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company; (B) any acquisition by the Company or any of its
affiliates; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its affiliates; or (D) any
acquisition by any Person pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of Section 12(c);

 

(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Stockholders, was approved by a vote or the
approval of at least a majority of the directors then comprising the Incumbent
Board (either by a specific vote or written action or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the Persons who were the beneficial
owners, respectively, of the shares of Common Stock and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66-2/3% of, respectively, the then-outstanding common
shares and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Business Combination (including an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Business Combination, of the shares of Common Stock
and Voting Shares of the Company, as the case may be, (ii) no Person (excluding
any entity resulting from such Business Combination or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
affiliates or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 30% or more of, respectively, the then-outstanding
common equity securities of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
entity except to the extent that such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors or managers, as applicable, of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 



14

 

 

(d) approval by the Stockholders of a complete liquidation or dissolution of the
Company.

 

Notwithstanding anything herein to the contrary, in no event will the
disposition of any portion of JFL-NRC-SES Partners, LLC’s ownership interest in
the Company alone be deemed to be a Change in Control.

 

13. Detrimental Activity and Recapture Provisions. Any Evidence of Award may
reference a clawback policy of the Company or provide for the cancellation or
forfeiture of an award or the forfeiture and repayment to the Company of any
gain related to an award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be determined by the Committee from time
to time, if a Participant, either (a) during employment or other service with
the Company or a Subsidiary, or (b) within a specified period after termination
of such employment or service, engages in any detrimental activity, as described
in the applicable Evidence of Award or such clawback policy. In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any shares of Common
Stock issued under and/or any other benefit related to an award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the shares of Common Stock may be traded.

 

14. Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of this Plan
(including sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the Stockholders.

 



15

 

 

15. Transferability.

 

(a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

 

(b) The Committee may specify on the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights, upon the termination
of the Restriction Period applicable to Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer.

 

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If a Participant’s benefit is to be received in the form of shares of
Common Stock, and such Participant fails to make arrangements for the payment of
taxes or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold shares of Common Stock having a value equal to the amount
required to be withheld. Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income, employment, tax or other laws, the Participant may elect, unless
otherwise determined by the Committee, to satisfy the obligation, in whole or in
part, by having withheld, from the shares of Common Stock required to be
delivered to the Participant, shares of Common Stock having a value equal to the
amount required to be withheld or by delivering to the Company other shares of
Common Stock held by such Participant. The shares of Common Stock used for tax
or other withholding will be valued at an amount equal to the fair market value
of such shares of Common Stock on the date the benefit is to be included in
Participant’s income. In no event will the fair market value of the shares of
Common Stock to be withheld and delivered pursuant to this Section 16 exceed the
minimum amount required to be withheld, unless (i) an additional amount can be
withheld and not result in adverse accounting consequences, (ii) such additional
withholding amount is authorized by the Committee, and (iii) the total amount
withheld does not exceed the Participant’s estimated tax obligations
attributable to the applicable transaction. Participants will also make such
arrangements as the Company may require for the payment of any withholding tax
or other obligation that may arise in connection with the disposition of shares
of Common Stock acquired upon the exercise of Option Rights.

 



16

 

 

17. Compliance with Section 409A of the Code.

 

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.

 

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the earlier to occur of (i) the fifth business day of the
seventh month after such separation from service and (ii) the Participant’s
death.

 

(d) Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
award.

 

(e) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

 



17

 

 

18. Amendments.

 

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that no amendment to the Plan shall be effective
without the approval of the Company’s stockholders if (i) stockholder approval
is required by applicable law, rule or regulation, including any rule of the
NYSE, or any other stock exchange on which the Common Stock is then traded, or
(ii) such amendment seeks to modify the non-employee Director compensation
limits set forth in Section 3(d).

 

(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights in exchange for
cash, other awards or Option Rights or Appreciation Rights with an Option Price
or Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
without Stockholder approval. This Section 18(b) is intended to prohibit the
repricing of “underwater” Option Rights and Appreciation Rights and will not be
construed to prohibit the adjustments provided for in Section 11 of this Plan.
Notwithstanding any provision of this Plan to the contrary, this Section 18(b)
may not be amended without approval by the Stockholders.

 

(c) If permitted by Section 409A of the Code, but subject to the paragraph that
follows, including in the case of termination of employment or service, or in
the case of unforeseeable emergency or other circumstances or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Stock
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
dividend equivalents or other awards made pursuant to Section 9 of this Plan
subject to any vesting schedule or transfer restriction, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to Section
15(b) of this Plan, the Committee may, in its sole discretion, provide for
continued vesting or accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Cash Incentive Awards, Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award.

 



18

 

 

(d) Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will materially impair the rights of any Participant without his or
her consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.

 

19. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

 

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grant will be made under this Plan on or after the tenth anniversary of
the Effective Date, but all grants made prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan. Awards
hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Options may be granted later than ten years
after the date on which the Plan was approved by the Board.

 

21. Miscellaneous Provisions.

 

(a) The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

 

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

 

(c) Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.

 

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

 

(e) Subject to Section 409A of the Code or the extent otherwise provided for in
an Evidence of Award, absence on leave approved by a duly constituted officer of
the Company or any of its Subsidiaries will not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder.

 

(f) No Participant will have any rights as a Stockholder with respect to any
shares of Common Stock subject to awards granted to him or her under this Plan
prior to the date as of which he or she is actually recorded as the holder of
such shares of Common Stock upon the stock records of the Company.

 



19

 

 

(g) Subject to Section 409A of the Code, the Committee may condition the grant
of any award or combination of awards authorized under this Plan on the
surrender or deferral by the Participant of his or her right to receive a cash
bonus or other compensation otherwise payable by the Company or a Subsidiary to
the Participant.

 

(h) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of shares of Common Stock
under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the crediting of dividend equivalents
or interest on the deferral amounts.

 

(i) If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence of
Award to the contrary, nothing in this Plan or in an Evidence of Award prevents
a Participant from providing, without prior notice to the Company, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.

 

22. Stock-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:

 

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
shares of Common Stock substituted for the securities covered by the original
awards and the number of shares subject to the original awards, as well as any
exercise or purchase prices applicable to the original awards, adjusted to
account for differences in stock prices in connection with the transaction.

 



20

 

 

(b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.

 

(c) Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 22(a) or 22(b) of this Plan will not reduce the shares of Common
Stock available for issuance or transfer under this Plan or otherwise count
against the limits contained in Section 3 of this Plan. In addition, no shares
of Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Sections 22(a) or 22(b) of this Plan will be added to the
aggregate limit contained in Section 3(a)(i) of this Plan.

 



21

